PER CURIAM.
The juvenile appeals from an adjudication of guilt based upon a finding that he committed grand theft and burglary of a dwelling. The sole question on appeal is whether there was sufficient evidence to sustain the defendant’s conviction. We think not.
An 800-pound safe was stolen from the victim’s home. Police officers responded to a report that three males were seen dragging a large box across the street from the victim’s home. The safe was discovered hidden in a nearby field. A “stake-out” resulted in the officers’ observation of four individuals lifting the safe into a car. The vehicle was stopped some time later and the juvenile was apprehended along with several other persons. On this evidence, the defendant’s adjudication must be reversed because: (1) there was neither testimony nor physical evidence to place the juvenile inside the burglarized house; (2) the juvenile was never identified as one of the three men observed by police near the stolen safe, nor as one of the four individuals later seen lifting the safe into the car; and (3) the vehicle was not in the continuous sight of the officers and, thus, the state failed to establish that the juvenile was one of the four males seen placing the safe in the ear. See McWatters v. State, 375 So.2d 624 (Fla. 4th DCA 1979).
Reversed.